  Case 18-31754-5-mcr     Doc 153 Filed 01/22/19 Entered 01/22/19 16:09:33                                     Desc
                             Main Document    Page 1 of 2


 BOND gCi~j OGNECK
                                                                One Lincoln Center ~ Syracuse, NY 13202-1355 ~ bsk.com

                                                                                              CAMILLE W. HILL, ESQ.
                                                                                                      chill@bsk.com
                                                                                                    P: 315.218.8627
                                                                                                    F: 315.218.8100




January 22, 2019

VIA ELECTRONIC FILING
Honorable Margaret Cangilos-Ruiz
United States Bankruptcy Court
Northern District of New York
100 South Clinton Street
Syracuse, New York 13202

Re:    Centerstone Linen Services, LLC, et al; Chapter 11 Case No. 78-31754
       Jointly Administered

Dear Judge Cangilos-Ruiz:

Please accept this letter as the Debtors' request to adjourn the hearings on the following
motions currently scheduled to be heard at 11:00 a.m. on January 23, 2019 to 1:00 p.m.
on February 1, 2019:

      1.     Motion of Debtors for Entry of Interim and Final Orders: (I) Authorizing the
Debtors to (A) Obtain Postpetition Financing of aSuper-Priority, Senior Secured Basis
and (B) Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims and (B)
Adequate Protection, (III) Modifying the Automatic Stay,(IV) Scheduling a Final Hearing
and (V) Granting Related Relief [Dkt. No. 11]; and

      2.      Motion to Compel the Debtor Centerstone Linen Services, LLC to PerForm
Post-Petition Obligations to Landlord Pursuant to Section 365(d)(3)[Dkt. No. 85].

The new objection deadline for these motions is 12:00 p.m. on January 31, 2019.

We have spoken with all counsel involved in these motions and all have consented to
the adjournments. All counsel consenting to the adjournments are copied on this letter.

Thank you for your courtesies and consideration in these matters.




                                                                                                    3286043.1 1 /22/2019
                           Attorneys At Law A Professional Limited Liability Company
 Case 18-31754-5-mcr   Doc 153 Filed 01/22/19 Entered 01/22/19 16:09:33       Desc
                          Main Document    Page 2 of 2


Honorable Margaret Cangilos-Ruiz
January 22, 2019
Page 2


Respectfully yours,

BOND, SCHOENECK &KING, PLLC



Camille W. Hill

cc:   Guy A. Van Baalen, Esq.
      Angela Z. Miller, Esq.
      David M. Banker, Esq.
      Gilbert R. Saydah, Esq.
      Robert K. Weiler, Esq.
      Stephen A. Donato, Esq.




                                                                  3286043.1 1 /22/2019
